MEMORANDUM **
Federal prisoner Javier Ferreira appeals pro se the district court’s order denying his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the denial of a § 2241 petition, see Taylor v. Sawyer, 284 F.3d 1143, 1147 (9th Cir.2002), and we affirm.
Appellant contends that the Bureau of Prisons’ (“BOP”) procedures for calculating good-time credit misinterprets federal statute 18 U.S.C. § 3624(b). Specifically, he contends that he is entitled to 54 days of good-time credit per year, instead of 47 days per year, because good-time credit should be calculated based on the length of sentence imposed, rather than the time of sentence served. However, this Court has previously rejected this contention. See Mujahid v. Daniels, 413 F.3d 991, 997-98 (9th Cir.2005) (noting the BOP’s interpretation of 18 U.S.C. § 3624(b) is reasonable and subject to deference).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.